ALDISERT, Circuit Judge,
dissenting.
I would reverse the judgments of conviction on Counts 1 and 2 of the indictment for two separate reasons, both predicated on the circumstance that appellants were first tried and acquitted in Pennsylvania state courts for the very same activity for which they were subsequently indicted and convicted in the federal district court. Accordingly, I disagree with the conclusions reached by the district court and dissent from the majority’s affirmance.
My starting point is a recognition that the doctrine of stare decisis commands that an inferior court in the judicial hierarchy is bound by decisions of its higher courts. Therefore, for the purposes of this case, I assume the continued viability of Abbate v. United States, 359 U.S. 187, 79 S.Ct. 666, 3 L.Ed.2d 729 (1959), which held that federal prosecutions based on the same acts as were prior state convictions did not place petitioners twice in jeopardy contrary to the Fifth Amendment. I make this assumption grudgingly, for I am of the view that Ab-bate was wrongly decided in 1959, The majority opinion never came to grips with Justice Black’s analysis in dissent, joined by Chief Justice Warren and Justice Douglas, and no developing doctrine in the intervening eighteen years has persuaded me to alter my original views.
I.
When it was announced, I believed that the majority opinion in Abbate ran counter to the conceptual underpinnings of the Double Jeopardy Clause. No subsequent Supreme Court decision has caused me to waver from this strong conviction. On the contrary, two lines of cases handed down since Abbate suggest that if presented with the issue anew, the Supreme Court would not continue to adhere unswervingly to either Abbate or Bartkus v. Illinois, 359 U.S. 121, 79 S.Ct. 676, 3 L.Ed.2d 684 (1959), a case decided on the same day as Abbate, approving Abbate’s factual converse (state conviction after federal prosecution).
*1093A.
A recent line of decisions has added formidable strength and sinew to the Double Jeopardy Clause, so eloquently described in Justice Black’s dissents in Abbate and Bart-kus.1 In the Supreme Court term just concluded — eighteen years after Abbate and Bartkus — the Court appears to have perceived broad dimensions in the Double Jeopardy Clause closely resembling those identified in the earlier characterizations by Justice Black. Thus, Abney v. United States, 431 U.S. 651, 661, 97 S.Ct. 2034, 52 L.Ed.2d 651 (1977), made clear that the clause protects an individual against more than being subjected to double punishments; it is a guarantee against being twice put to trial for the same offense. A few days later, Brown v. Ohio, 432 U.S. 161, 97 S.Ct. 2221, 53 L.Ed.2d 187 (1977), reaffirmed the rule that one convicted of a greater offense may not be subjected to a second prosecution on a lesser included offense, since that would be the equivalent of two trials for “the same offense”. On the same day, in Jeffers v. United States, 432 U.S. 137, 97 S.Ct. 2207, 53 L.Ed.2d 168 (1977), a plurality announced fealty to the converse: “Because two offenses are ‘the same’ for double jeopardy purposes unless each requires proof of an additional fact that the other does not, it follows that the sequence of the two trials for the greater and lesser offenses is immaterial . . . .” At 151, 97 S.Ct. at 2216.
What the Court said in support of these decisions, in my view, is as significant as the precise holdings. Thus, speaking for the Court in Abney, Chief Justice Burger observed:
[T]his Court has long recognized that the Double Jeopardy Clause protects an individual against more than being subjected to double punishments. It is a guarantee against being twice put to trial for the same offense.
“ ‘The Constitution of the United States, in the Fifth Amendment, declares, “nor shall any person be subject [for the same offense] to be twice put in jeopardy of life or limb.” The prohibition is not against being twice punished, but against being twice put in jeopardy . . . .’
*1094The ‘twice put in jeopardy’ language of the Constitution thus relates to a potential, i. e., the risk that an accused for a second time will be convicted of the ‘same offense’ for which he was initially tried.” Price v. Georgia, 398 U.S. 323, 326 [90 S.Ct. 1757, 1759, 26 L.Ed.2d 300] (1970).
See also United States v. Jorn, 400 U.S. 470,479 [91 S.Ct. 547, 554, 27 L.Ed.2d 543] (1971); Green v. United States, 355 U.S. 184, 187-188 [78 S.Ct. 221, 223, 2 L.Ed.2d 199] (1957); United States v. Ball, 163 U.S. 622, 669 [16 S.Ct. 1192, 1194, 41 L.Ed. 300] (1896). Because of this focus on the “risk” of conviction, the guarantee against double jeopardy assures an individual that, among other things, he will not be forced, with certain exceptions, to endure the personal strain, public embarrassment, and expense of a criminal trial more than once for the same offense. It thus protects interests wholly unrelated to the propriety of any subsequent conviction. Justice Black aptly described the purpose of the clause:
“The underlying idea, one that is deeply ingrained in at least the Anglo-American system of jurisprudence, is that the State with all its resources and power should not be allowed to make repeated attempts to convict an individual for an alleged offense, thereby subjecting him to embarrassment, expense and ordeal and compelling him to live in a continuing state of anxiety and insecurity, as well as enhancing the possibility that even though innocent he may be found guilty.” Green, supra, 355 U.S. at 187-88 [78 S.Ct. 221, 223].
Accord, Breed v. Jones, 421 U.S. 519, 528-530 [95 S.Ct. 1779, 1785-1786, 44 L.Ed.2d 346] (1975); Serfass v. United States, 420 U.S. 377, 387-388 [95 S.Ct. 1055, 43 L.Ed.2d 265] (1975); Jorn, supra, 400 U.S. at 479 [91 S.Ct. 547].
431 U.S. at 661, 97 S.Ct. at 2041.
In a similar vein, Justice Powell stated in Brown:
It has long been understood that separate statutory crimes need not be identical— either in constituent elements or in actual proof — in order to be the same within the meaning of the constitutional prohibition.
The Double Jeopardy Clause “protects against a second prosecution for the same offense after acquittal. It protects against a second prosecution for the same offense after conviction. And it protects against multiple punishments for the same offense.” North Carolina v. Pearce, 395 U.S. 711, 717 [89 S.Ct. 2072, 2076, 23 L.Ed.2d 656] (1969). . . . Where successive prosecutions are at stake, the guarantee serves “a constitutional policy of finality for the defendant’s benefit.” United States v. Jorn, 400 U.S. 470, 479 [91 S.Ct. 547, 554, 27 L.Ed.2d 543] (1971) (plurality opinion). That policy protects the accused from attempts to relitigate the facts underlying a prior acquittal, see Ashe v. Swenson, 397 U.S. 436 [90 S.Ct. 1189, 25 L.Ed.2d 469] (1970); cf. United States v. Martin Linen Supply Co., 430 U.S. 564 [97 S.Ct. 1349, 51 L.Ed.2d 642] (1977), and from attempts to secure additional punishment after a prior conviction and sentence, see Green v. United States, 355 U.S. 184,187-188 [78 S.Ct. 221, 223, 2 L.Ed.2d 199] (1957); cf. North Carolina v. Pearce, supra.
The established test for determining whether two offenses are sufficiently distinguishable to permit the imposition of cumulative punishment was stated in Blockburger v. United States, 284 U.S. 299, 304 [52 S.Ct. 180, 182, 76 L.Ed. 306] (1932):
“The applicable rule is that where the same act or transaction constitutes a violation of two distinct statutory provisions, the test to be applied to determine whether there are two offenses or only one, is whether each provision requires proof of a fact which the other does not. . . .”
This test emphasizes the elements of the two crimes. “If each requires proof that
*1095the other does not, the Blockburger test would be satisfied, notwithstanding a substantial overlap in the proof offered to establish the crimes. . . Ian-nelli v. United States, 420 U.S. 770, 785 n. 17 [95 S.Ct. 1284, 1294, 43 L.Ed.2d 616] (1975).
432 U.S. at 164, 97 S.Ct. at 2224.
I am quick to acknowledge that these cases did not address the specific Abbate issue; nevertheless, they did discuss in great detail its constitutional underpinnings. Thus, it is my thesis that the ra-tiones decidendi for the June 1977 cases added a force and vigor to the Double Jeopardy Clause not accorded in the Abbate decision of 1959. Indeed, the language of the recent Court opinions sounds the precise themes of the Abbate and Bartkus2 dissents.

B.

Closely related to the 1977 decisions were two significant cases from the 1969 Term: Waller v. Florida, 397 U.S. 387, 90 S.Ct. 1184, 25 L.Ed.2d 435 (1970), and Ashe v. Swenson, 397 U.S. 436, 90 S.Ct. 1189, 25 L.Ed.2d 469 (1970). These cases bear closer resemblance to the problem presented here. Waller demonstrated that the rules of Ab-bate and Bartkus do not apply when the successive prosecutions are brought first by a city and later by a state, and that the second prosecution is barred. Ashe presented the question whether a state could charge a defendant with six separate offenses for the robbery of six poker players. The Court dissected the conceptual basis of double jeopardy, identified collateral estop-pel as “an extremely important principle in our adversary system of justice”, 397 U.S. at 443, 90 S.Ct. at 1194, and then posed the controlling issue of the case: “It is not whether [the petitioner] could have received a total of six punishments if he had been convicted in a single trial of robbing the six victims. It is simply whether, after a jury determined by its verdict that the petitioner was not one of the robbers, the state could constitutionally hale him before a new jury to litigate that issue again.” Id. at 446, 90 S.Ct. at 1195. Concurring in Ashe, Justice Brennan, author of the 1959 Bartkus majority opinion, sounded perhaps the loudest voice in support of the Double Jeopardy Clause:
The Double Jeopardy Clause is a guarantee “that the State will all its resources and power [shall] not be allowed to make repeated attempts to convict an individual for an alleged offense, thereby subjecting him to embarrassment, expense and ordeal and compelling him to live in a continuing state of anxiety and insecurity . .” Green v. United States, 355 U.S. 184, 187 [78 S.Ct. 221, 223, 2 L.Ed.2d 199] (1957). This guarantee is expressed as a prohibition against multiple prosecutions for the “same offence.”
In my view, the Double Jeopardy Clause requires the prosecution, except in most limited circumstances, to join at one trial all the charges against a defendant that grow out of a single criminal act, occurrence, episode, or transaction. This “same transaction” test of “same of-fence” not only enforces the ancient prohibition against vexatious multiple prosecutions embodied in the Double Jeopardy Clause, but responds as well to the increasingly widespread recognition that *1096the consolidation in one lawsuit of all issues arising out of a single transaction or occurrence best promotes justice, economy, and convenience. Modern rules of criminal and civil procedure reflect this recognition. See United Mine Workers v. Gibbs, 383 U.S. 715, 724-726 [86 S.Ct. 1130, 1137-1139, 16 L.Ed.2d 218] (1966).
397 U.S. at 450, 453-54, 90 S.Ct. at 1197 (Brennan, J., concurring)3 (footnotes omitted).
The Ashe Court’s recognition of the principle which forbids a state to relitigate an issue of ultimate fact once it has been “determined by a valid and final judgment,” 397 U.S. at 443, 90 S.Ct. at 1194, is of special relevance in the present case. To understand why, we may return momentarily to Abbate. In Abbate, an express federal statute made it illegal to conspire to destroy telephone facilities which were essential parts of communications systems operated and controlled by the federal government. See 18 U.S.C. §§ 371, 1362. This was an offense distinct from the state crime of conspiracy to injure and destroy the property of another. The Court recognized as much in its reasoning that defendants’ actions had “impinge[d] more seriously on a federal interest than on a state interest.” 359 U.S. at 195, 79 S.Ct. at 671. In the case before us, however, there is no separate federal statute designed to protect a federal interest. Instead, the federal statute simply assimilates the state offense by definition. Because of this assimilation, the issue presented for decision can be expressed by paraphrasing Ashe: “It is simply whether, after a jury determined by its verdict that the [appellants had not committed state bribery], the [federal government] could constitutionally hale [them] before a new jury to litigate that issue again.”
I suggest that given the opportunity of deciding the issue in this light, the Supreme Court perforce would be required to re-examine the continued vitality of Abbate.
II.
To reverse the convictions, it is not necessary to mount a frontal assault on the Ab-bate citadel. It is sufficient to demonstrate that the government failed to prove essential ingredients required by the federal statutes under which the prosecution was brought. An alternative ground for reversal is to suggest that the Abbate rule, by its terms, did not involve crimes designed to protect only the state from victimization, or designed to vindicate only a state interest, as distinguished from a federal interest. Both approaches flow from the same factual and statutory framework.

A.

As both the district court and the majority properly observe, the appellants were tried and acquitted in the Pennsylvania state court system on charges of bribery, extortion and conspiracy to accept bribes and avoid payment of the Pennsylvania cigarette tax. The state indictment was based on the same alleged activity as the subsequent federal indictment, which charged that the appellants violated 18 U.S.C. § 1962(c) by conducting and conspiring to conduct “a pattern of racketeering activity”, an activity defined in 18 U.S.C. § 1961, in relevant part, as “any act or threat involving . . . bribery . . . which is chargeable under State law and punishable by imprisonment for more than one year.” (Emphasis added).
*1097It is conceded that bribery of a state official and avoiding payment of Pennsylvania cigarette taxes are not discrete offenses under federal criminal statutes. It is equally clear to me that at the time of the federal indictment, appellants’ activities were neither “chargeable” nor “punishable” under state law. Appellants had, in fact, been “charged” with the alleged crimes, but once they were acquitted, by any reading of the cases involving the Double Jeopardy Clause they could not again be “chargeable under State law.” Moreover, they could not have been punished “by imprisonment for more than one year” under state law without being convicted — and they could not have been convicted because they had already been acquitted! Therefore, since the federal definitional statute requires that the racketeering offense be both chargeable and punishable under state law, the government could not, and did not, prove all the elements necessary under the federal statute. It was a simple case of legal impossibility of performance — the appellants had been acquitted in the state courts of the very acts alleged to form the basis of the federal indictment.
United States v. Berrigan, 482 F.2d 171 (3d Cir. 1973), provides guidance in such a situation:
[W]e [must] distinguish between the federal system, where criminal law is solely statutory, and jurisdiction patterned upon the common law. “It is commonplace that federal courts are courts of limited jurisdiction, and that there are no common law offenses against the United States. ‘The legislative authority of the Union must first make an act a crime, affix a punishment to it, and declare the Court that should have jurisdiction of the offense.’ ... ‘It is axiomatic that statutes creating and defining crimes cannot be extended by intendment, and that no act, however wrongful, can be punished under such a statute unless clearly within its terms.’ ”... We distinguish between the defense of factual impossibility, which is not involved here, and legal impossibility, which is.
482 F.2d at 190 (footnotes omitted).
Thus, I would reverse on the theory that the government failed to prove essential elements of the federal offense, to-wit, that the appellants were “chargeable” or “punishable” under state law.

B.

An alternative ground for reversal is to demonstrate that the Abbate rule is given vigor only when the subsequent federal trial is based on a federal statute protecting a federal interest distinct from the state interest, see Abbate, supra, 359 U.S. at 194-95 (majority), 201, 79 S.Ct. 666 (Brennan, J.); that it does not apply when the primary interest to be vindicated and protected is an interest of the state, whether viewed variously from the perspectives of individual interests, public interests, or social interests.4 At the heart of both prosecutions, state and federal, were activities designed to protect the interest of the Commonwealth of Pennsylvania in collecting the Pennsylvania cigarette tax and its interest in general morals, specifically, an interest that Pennsylvania officers not be bribed. Pennsylvania’s interest may be described, in the Roscoe Pound formulation, as the social interest in the general morals, the interest to be secure against acts or courses of conduct offensive to the moral sentiments of Pennsylvanians.
The federal criminal statutes do not contain provisions explicitly declaring as antisocial or offensive any behavior to cheat *1098Pennsylvania of its cigarette tax or to bribe a Pennsylvania official. It was the General Assembly of Pennsylvania, not the Congress of the United States, that outlawed these acts. The Pennsylvania statutes vindicated an interest recognized in Roman law as the protection of boni mores, reflected by policies against dishonesty, corruption, gambling, and things of immoral tendency. Although Congress has ranged far and wide in enacting much legislation protecting boni mores of its citizens, it has not legislated in ipsis verbis to protect a state’s interest in collecting a state cigarette tax or prohibiting bribery of state officials.

C.

Thus, I reach the same result even if I assume the continued viability of the Ab-bate rule, a rule in the sense of a detailed legal consequence following a detailed set of facts. In Abb ate, there were two specific statutes — one, a state law precluding conspiracies to destroy property of others and the other, a separate federal law prohibiting a conspiracy to destroy communication systems operated and controlled by the federal government. The federal statute was designed to vindicate a distinct, named federal interest. Thus the justification offered in Abbate adopted the rationale stated by Chief Justice Taft in United States v. Lan-za, 260 U.S. 377, 382, 43 S.Ct. 141, 142, 67 L.Ed. 314: “[A]n act denounced as a crime by both national and state sovereignties is an offense against the peace and dignity of both and may be punished by each.”
An offense against the national sovereign, therefore, of necessity trenches upon some defined federal interest. I cannot accept the notion that any federal interest remains to be vindicated in a case such as the present, where the federal statute provides that a federal crime occurs only upon proof of the commission of a state crime, and a previous state court has ruled that there has been no state crime. By definition, the federal interest at stake here can rise no higher than the state interest. If the state interest has received total vindication through the state court systems, no interest — state or federal — remains for the federal courts to vindicate. Nor is there any authority suggesting that one separate sovereign may seek to vindicate the interest of another sovereign after the courts of that other sovereign have vindicated that interest. To so suggest is to indulge in political science fiction.
That the Congress has legislated against a crime called “racketeering”, which assimilates the state law, makes no difference in the context presented here. I do not contest the authority of Congress to so legislate or the constitutionality of the federal statutes so enacted. I only question the existence of any remaining federal interest in the context of the Double Jeopardy Clause once the state courts have acted on the very offense assimilated by Congress as a definition of the federal crime. If viewed from the analysis that the federal offense of “racketeering” is something separate, because it is an offense greater or lesser than the state offense under which the appellants were tried and convicted, then the rule of Brown v. Ohio, supra, should come into operation — acquittal of a greater offense precludes later prosecution of a lesser offense, and vice versa. If viewed from the analysis that the federal offense is neither greater nor lesser than the state offense, yet nonetheless separate, then the rule of Blockburger v. United States, 284 U.S. 299, 52 S.Ct. 180, 76 L.Ed. 306 (1932), reaffirmed in Brown v. Ohio, supra, comes into play: “The applicable rule is that where the same act or transaction constitutes a violation of two distinct statutory provisions, the test to be applied to determine whether there are two offenses or only one, is whether each provision requires proof of a fact that the other does not. . . . ” 284 U.S. at 304, 52 S.Ct. at 182. Although the Blockburger rule is designed to prohibit the imposition of cumulative punishment, the same reasoning is demanded here.5
*1099In sum, assuming the continued viability of Abbate, I suggest that its rule does not apply where (1) the act denounced as a crime is only an offense against the peace and dignity of a state, (2) the interest sought to be protected by the state law is exclusively a state interest and not an offense against individuals of the national sovereign or the national sovereign itself, and (3) the defendants have previously been indicted, tried, and acquitted of the precise state crime assimilated into the federal crime by definition.6
III.
Accordingly, on the basis of the foregoing reasons, I would reverse the convictions on Counts 1 and 2 of the indictment. It would also follow that because evidence on these counts could have affected the jury’s consideration on the income tax counts, United States v. De Cavalcante, 440 F.2d 1264 (3d Cir. 1971), I would order a new trial on those counts.

. In Bartkus, Justice Black wrote:
Fear and abhorrence of governmental power to try people twice for the same conduct is one of the oldest ideas found in western civilization. Its roots run deep into Greek and Roman times. Even in the Dark Ages, when so many other principles of justice were lost, the idea that one trial and one punishment were enough remained alive through the canon law and the teachings of the early Christian writers. By the thirteenth century it seems to have been firmly established in England, where it came to be considered as a “universal maxim of the common law.” It is not surprising therefore, that the principle was brought to this country by the earliest settlers as part of their heritage of freedom, and that it has been recognized here as fundamental again and again. Today it is found, in varying forms, not only in the Federal Constitution, but in the jurisprudence or constitutions of every State, as well as most foreign nations. It has, in fact, been described as a part of all advanced systems of law and as one of those universal principles “of reason, justice, and conscience, of which Cicero said: ‘Nor is it one thing at Rome and another at Athens, one now and another in the future, but among all nations it is the same.’ ” While some writers have explained the opposition to double prosecutions by emphasizing the injustice inherent in two punishments for the same act, and others have stressed the dangers to the innocent from allowing the full power of the state to be brought against them in two trials, the basic and recurring theme has always simply been that it is wrong for a man to “be brought into Danger for the same Offence more than once.” Few principles have been more deeply “rooted in the traditions and conscience of our people.”
The Court apparently takes the position that a second trial for the same act is somehow less offensive if one of the trials is conducted by the Federal Government and the other by a State. Looked at from the standpoint of the individual who is being prosecuted, this notion is too subtle for me to grasp. If double punishment is what is feared, it hurts no less for two “Sovereigns” to inflict it than for one. If danger to the innocent is emphasized, that danger is surely no less when the power of State and Federal Governments is brought to bear on one man in two trials, than when one of these “Sovereigns” proceeds alone. In each case, inescapably, a man is forced to face danger twice for the same conduct.
359 U.S. at 151-56, 79 S.Ct. at 696 (Black, J., dissenting) (footnotes omitted).


. I note that in Smith v. United States, 423 U.S. 1303, 96 S.Ct. 2, 46 L.Ed.2d 9 (1975), Justice Douglas forecasted the possible demise of Bart-kus. In that case, the Justice granted a stay of a district court’s order that the files and records from the federal grand jury which indicted the applicants be turned over to a state prosecutor contemplating state prosecution. The applicants had pleaded nolo contendere to federal charges. Noting that the Double Jeopardy Clause might preclude state prosecution, Justice Douglas wrote:
That kind of objection may, in time, be resolved upon an appropriate motion before state tribunals. I mention the matter because the Double Jeopardy Clause of the Fifth Amendment was held applicable to the states in Benton v. Maryland, 395 U.S. 784 [89 S.Ct. 2056, 23 L.Ed.2d 707] (1969). Benton may cast doubt upon the continuing vitality of Bartkus v. Illinois . . See also Abbate v. United States . .
423 U.S. at 1307, 96 S.Ct. at 4.


. Justice Brennan clings unerringly to these views. See Thompson v. Oklahoma, 429 U.S. 1053, 97 S.Ct. 768, 50 L.Ed.2d 770 (1977), in which, dissenting from a denial of certiorari, he wrote:
I would grant the petition for certiorari and reverse the judgment of the Court of Criminal Appeals affirming the burglary and firearm convictions. I adhere to the view that the Double Jeopardy Clause of the Fifth Amendment, applied to the States through the Fourteenth Amendment, requires the prosecution in one proceeding, except in extremely limited circumstances not present here, of “all the charges against a defendant that grow out of a single criminal act, occurrence, episode, or transaction.” Ashe v. Swenson, 397 U.S. 436, 453-154 [90 S.Ct. 1189, 25 L.Ed.2d 469] (1970) (Brennan, J., concurring).
The dissent contains a lengthy compendium of the Justice’s similar dissents and concurrences. Id.


. Here I use the trichotomy originally suggested by Jhering and popularized by Roscoe Pound:
[I]ndividual interests are claims or demands or desires involved immediately in the individual life and asserted in title of that life. Public interests are claims or demands or desires involved in life in a politically organized society and asserted in title of that organization. They are commonly treated as the claims of a politically organized society thought of as a legal entity. Social interests are claims or demands or desires involved in social life in civilized society and asserted in title of that life.
Pound, A Survey of Social Interests, 57 Harv.L. Rev. 1, 1-2 (1943).


. In Brown, supra, Justice Powell stated:
If two offenses are the same under this [Blockburger] test for purposes of barring
consecutive sentences at a single trial, they necessarily will be the same for purposes of
*1099barring successive prosecutions. See In re Nielsen, 131 U.S. 176, 187-188 [9 S.Ct. 672, 675-676, 33 L.Ed. 118] (1889); cf. Gavieres v. United States, 220 U.S. 338 [31 S.Ct. 421, 55 L.Ed. 489] (1911). Where the judge is forbidden to impose cumulative punishment for two crimes at the end of a single proceeding, the prosecutor is forbidden to strive for the same result in successive proceedings. Unless “each statute requires proof of an additional fact which the other does not,” Morey v. Commonwealth, 108 Mass. 433, 434 (1871), the Double Jeopardy Clause prohibits successive prosecutions as well as cumulative punishment.
432 U.S. at 166, 97 S.Ct. at 2225.


. I am impressed by what was said in United States v. Mason, 213 U.S. 115, 125, 29 S.Ct. 480, 483, 53 L.Ed. 725 (1909):
As a general rule, the Federal courts accept the judgment of the state court as to the meaning and scope of a state enactment, whether civil or criminal. Much more should the Federal court accept the judgment of a state court based upon a verdict of acquittal of a crime against the State, whenever, in a case in the Federal court, it becomes material to inquire whether that particular crime against the State was committed by the defendants on trial in the Federal court for an offense against the United States.